DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
	The amendment filed 10/05/2022 has been entered.  As directed, claims 1,2,4,6,8,13 have been amended, claims 3,5,7,10,12,14-18 have been canceled, no claims added. Thus claims 1,2,4,6,8-9,11,13 remain pending in the application.  However, new drawing objection and 112(b) rejection from amended claim have written below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “one or more protrusions are formed on the first and second metallic materials, the one or more protrusions being coupled and fixed to other parts of the electronic device” in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2,4,6,8-9,11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 discloses “an electronic device” in preamble as apparatus (product); however, claim 1 also discloses “first and second CNC process and surface process” as process of making (method); it is unclear that claim 1 is apparatus claim or method claim; For the purpose of examination, claim 1 is interpreted as apparatus. 

Claim 1 and claim 8 disclose “a nonmetallic material is applied to the first and second metallic materials by insert injection molding so that one or more protrusions are formed on the first and second metallic materials, the one or more protrusions being coupled and fixed to other parts of the electronic device” is indefinite because it is unclear that one or more protrusions are made of nonmetallic material or metallic material or combination of metallic or nonmetallic able to coupled and fixed to other parts of the electronic device. “For the purpose of examination, protrusions is interpreted as protrusions are made of nonmetallic material by insert injection molding. Correct limitation if there is different meaning of the one or more protrusions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,2,4,6,8-9,11,13 are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 20180109657 in view of Ikeda US 20160151993, Tanaka US 5613849 and Lee US 20090209305.
Tang teaches:
1. (Currently Amended) An electronic device (abstract; The present invention also comprises a method for manufacturing the electronic device housing) comprising: 
	an external part formed in a frame shape by a dissimilar metal member (fig.2,100; page.1, para.0024, line 5-10; The housing 100 of an electronic device can be a frame structure for a mobile phone or other electronic products; page. the outer frame 10 made of anodized die-cast aluminum, zinc alloy, stainless steel or other commonly used metal material, or made of ceramic materials; the die-casting metal inner frame 20 may be made of magnesium alloy, die-cast aluminum, and die-cast aluminum for treatment, therefore inner and outer frame can be made dissimilar material; examiner note: outer frame 10 can be made of Zinc, steel or ceramic, which is not present for inner frame 20, and inner frame can be made of magnesium, which is not present for outer frame 10), the dissimilar metal member comprising: 
	a first metallic material (fig.2, 10) including a bonding portion (fig.2, 15,133,135), the bonding portion including 
	a second metallic material (fig.2, 20) bonded to the bonding portion of the first metallic material by die casting (page.3, para.0039; the die-casting materials as molten metal are placed in a die-casting mold to perform die-casting, thus forming the die-casting metal inner frame 20 in the outer frame 10), 
	wherein the bonding portion is an inner side of the first metallic material (fig.2, engage portion 15 is an inner side of the outer frame 10), 
	wherein 
	wherein a nonmetallic material (fig.5,30; plastic member; page.2, para.0028; line 2-3) is applied to the first and second metallic materials (fig.5, 10, 20) by insert injection molding (page.3, para.0043; the housing 100 of the electronic device is placed in a plastic mold for insert molding, thus forming a plastic member 30 on the housing 100 (The housing 100 includes outer frame 10 and inner frame 20)) 
	wherein a second CNC process is performed after the nonmetallic material is applied to the first and second metallic materials (page.3, para,0044; the housing 100 (inner and outer frame) of the electronic device is subjected to CNC finishing to remove the margin for the assembly size), and 
	wherein surface processing is performed on the first and second metallic materials after the second CNC process (page.3, para.0045; the housing 100 of the electronic device is subjected to an anodic oxidation treatment).  

2. (Currently Amended) The electronic device of claim 1, wherein the first metallic material includes at least one of aluminum (AL), stainless steel (SUS), titanium (Ti), ceramic, and amorphous metal (page.1, para.0024; the outer frame 10 made of anodized die-cast aluminum, zinc alloy, stainless steel or other commonly used metal material, or made of ceramic materials).  

4. (Currently Amended) The electronic device of claim 1, wherein the second metallic material may include at least one of aluminum AL and magnesium MG (page.1, para.0024; the die-casting metal inner frame 20 may be made of magnesium alloy, die-cast aluminum, and die-cast aluminum for treatment).  

6. (Currently Amended) The electronic device of claim 1, wherein the first and second metallic materials have surfaces that are surface processed by at least one of depositing, anodizing, and coating (page.3, para.0045; the housing 100 of the electronic device is subjected to an anodic oxidation treatment).

8. (Currently Amended) A method of manufacturing an external part of an electronic device (abstract; The present invention also comprises a method for manufacturing the electronic device housing), the external part formed in a frame shape by a dissimilar metal member (fig.2,100; page.1, para.0024, line 5-10; The housing 100 of an electronic device can be a frame structure for a mobile phone or other electronic products; the outer frame 10 made of anodized die-cast aluminum, zinc alloy, stainless steel or other commonly used metal material, or made of ceramic materials; the die-casting metal inner frame 20 may be made of magnesium alloy, die-cast aluminum, and die-cast aluminum for treatment, therefore inner and outer frame can be made dissimilar material; examiner note: outer frame 10 can be made of Zinc, steel or ceramic, which is not present for inner frame 20, and inner frame can be made of magnesium, which is not present for outer frame 10), the method comprising: 	
	manufacturing a first metallic material (fig.2, 10; page.3, para.0037; an extrusion profile is machined to obtain the outer frame 10) including a bonding portion (fig.2, 15,133,135), wherein the bonding portion is an inner side of the first metallic material (fig.2, engage portion 15 is an inner side of the outer frame 10);  
	
	forming and bonding a second metallic material (fig.2,20) to the first metallic material (fig.2, 10) by performing die casting that injects molten metal (page.3, para.0039; the die-casting materials as molten metal are placed in a die-casting mold to perform die-casting, thus forming the die-casting metal inner frame 20 in the outer frame 10) 
	performing a first CNC (Computerized Numerical Control) process on the first and second metallic materials (page.3, para.0040; the outer frame 10 is subjected to a CNC finishing;  inner frame 20 in the outer frame 10, therefore, the CNC process on the first and second metallic materials); 
	injecting a nonmetallic material (fig.5,30; plastic member; page.2, para.0028; line 2-3), causing the nonmetallic material to apply to the first and second metallic materials (page.3, para.0043; the housing 100 of the electronic device is placed in a plastic mold for insert molding, thus forming a plastic member 30 on the housing 100 (include outer frame 10 and inner frame 20)) of the electronic device (fig.2, 100) 
	performing a second CNC process after the nonmetallic material is applied to the first and second metallic materials (page.3, para,0044; the housing 100 (inner and outer frame) of the electronic device is subjected to CNC finishing to remove the margin for the assembly size); and 
	processing a surface on the first and second metallic materials (page.3, para.0045; the housing 100 of the electronic device is subjected to an anodic oxidation treatment), wherein 
	

9. (Previously Presented) The method of claim 8, wherein the first metallic material includes at least one of aluminum (AL), stainless steel (SUS), titanium (Ti), ceramic, and amorphous metal (page.1, para.0024; the outer frame 10 made of anodized die-cast aluminum, zinc alloy, stainless steel or other commonly used metal material, or made of ceramic materials).  

11. (Original) The method of claim 8, wherein the second metallic material may include at least one of aluminum AL and magnesium MG (page.1, para.0024; the die-casting metal inner frame 20 may be made of magnesium alloy, die-cast aluminum, and die-cast aluminum for treatment).  

13. (Currently Amended) The method of claim 8, wherein the processing of the surface on the first and second metallic materials comprises at least one of depositing, anodizing, and coating (page.3, para.0045; the housing 100 of the electronic device is subjected to an anodic oxidation treatment).

	Tang teaches the invention as discussed above, but is silent on forming lattice pattern by laser, the depth of grooves and the molten metal flows to the pattern to form a reverse negative of the pattern (claim 1, 8).

	Ikeda teaches:
	Regarding claim 1, a pattern (fig.6; vertical-line shape pattern) formed by a laser (page.8, para.204; laser);
	a portion of the second metallic material forming contact with the bonding portion of the first metallic material forms a reverse negative of the pattern (fig.4, 30; page.8, para.208; second metal permeates (portion of the second metallic) into open hole in first metal formed as reverse negative of the pattern).

	Regarding claim 8, forming pattern (fig.6; vertical-line shape pattern) by laser (page.8, para.204; laser); 
	the molten metal flows to the pattern to form a reverse negative of the pattern (fig.4, 30; page.8, para.208; second metal permeates into open hole in first metal formed as reverse negative of the pattern). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tang by using second metal permeates into open holes that formed vertical pattern by laser as taught by Ikeda in order to bonding the first molded article and the second molded article with a high bonding strength (page.4, para.0109); laser is able to forms precise and thin grooves with high speed, thereby desired groove formation can be easily made with short time period. 

	Ikeda further teaches:
	Regarding claim 1, a power of the laser is 20W (page.6, para.0153; laser power 4-4000W), and a depth of the pattern provided on the bonding portions is in a range between 100µm and 400µm (page.4, para.0115; depth 50-500μm).

	Regarding claim 8, a depth of the pattern provided on the bonding portion is in a range between 100 µm and 400 µm (page.4, para.0115; depth 50-500μm).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tang by using laser output power to form depth of pattern as taught by Ikeda in order to improve the bonding strength (page.4, para.109). examiner note: Ikeda suggests the laser output power is 4-4000W; therefore, the laser output power can be 20W. 

Tang in view of Ikeda teaches the invention as discussed above, but is silent on a shape of the pattern comprises a lattice shape claim (1, 8).

	Tanaka teaches:
	Regarding claim 1, a shape of the pattern comprises a lattice shape (fig.2C, 13; a lattice groove formation).

	Regarding claim 8, a shape of the pattern comprises a lattice shape (fig.2C, 13; a lattice groove formation).

	Tanaka teaches a bracket for orthodontics, a lattice groove formation is formed on the back side of the base surface, which is bonded to the surface of the tooth is not in the same field as Tang and Ikeda. However, the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (MPEP 2141.01(a)). In this case, Tanaka teaches a lattice groove formation on the base surface to improve the bonding strength between tooth and bracket via bonding agent; therefore, Tanaka discloses a lattice groove formation is the best shape for bonding; It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tang in view of Ikeda by using lattice grooves as taught by Tanaka in order to improve the bonding strength; a lattice groove formation works best, considering bonding strength (col.4, line 56-58).

	Tang in view of Ikeda and Tanaka teaches the invention as discussed above, but is silent on one or more protrusions are formed on the first and second metallic materials, the one or more protrusions being coupled and fixed to other parts of the electronic device.

	Lee teaches:
	Regarding claim 1, one or more protrusions (fig.8, a guide portion 238 includes protrusions 239 is made of POM, having a lubricant property, is made by insert injection molding (page.3, para.0033); examiner note: fig.4 and fig.9; the guide portion 238 is applied to the housing 224) are formed on the first and second metallic materials (see Tang; first and second metallic material discussed above), the one or more protrusions being coupled and fixed to other parts of the electronic device (fig.8, the guide portion 238 being coupled and fixed to a combination portion 236 via protrusions 239 , wherein the combination portion 236 as other parts of the electronic device (page. 3, para.0034); also see fig.7, the guide portion 238 has protrusions coupled and fixed in the injection hole 237 of the combination portion 236).

	Regarding claim 8, one or more protrusions (fig.8, a guide portion 238 includes protrusions 239 is made of POM, having a lubricant property, is made by insert injection molding (page.3, para.0033); also see fig.7, the guide portion 238  examiner note: fig.4 and fig.9, the guide portion 238 is applied to the housing 224) are formed on the first and second metallic materials (see Tang; first and second metallic material discussed above), the one or more protrusions being coupled and fixed to other parts of the electronic device (fig.8, the guide portion 238 being coupled and fixed to a combination portion 236 via protrusions 239 , wherein the combination portion 236 as other parts of the electronic device (page. 3, para.0034); also see fig.7, the guide portion 238 has protrusions coupled and fixed in the injection hole 237 of the combination portion 236).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tang in view of Ikeda and Tanaka by using a guide portion has protrusions to coupled and fixed with other parts as taught by Lee in order to provide more flexibility of nonmetallic material with other parts of electronic device that able to connect two housings.  

Response to Arguments

Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.

The Applicant argued applied references in “Applicant Arguments/Remarks Made in an
Amendment” page.7-8, “the cited references do not teach "wherein a shape of the pattern comprises a lattice shape". For example, Yuki, at para [0049], merely discloses "a combination of the grooves 2 orthogonal 7 and parallel to the flow of the molten metal (refer to FIG. 2C),", but Yuki fails to disclose the "high bonding strength" or the "reduced processing time" caused when a lattice shape is applied. Therefore, Applicant submits that Yuki does not provide any motivation to combine "pattern" of the Yuki and disclosure of Ikeda.”; 
	In response to applicant's argument that according to the new cited reference Tanaka US 5613849 suggests a bracket for orthodontics, a lattice groove formation is formed on the back side of the base surface, which is bonded to the surface of the tooth is not in the same field as Tang and Ikeda. However, the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212 (MPEP 2141.01(a)). In this case, Tanaka teaches a lattice groove formation on the base surface to improve the bonding strength between tooth and bracket via bonding agent; therefore, Tanaka discloses a lattice groove formation is the best shape for bonding; It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tang in view of Ikeda by using lattice grooves as taught by Tanaka in order to improve the bonding strength; a lattice groove formation works best, considering bonding strength (col.4, line 56-58).

The Applicant argued applied references in “Applicant Arguments/Remarks Made in an Amendment” page.8, “amended claim1 recites "wherein a nonmetallic material is applied to the first and second metallic materials by insert injection molding so that one or more protrusions are formed on the first and second metallic materials, the protrusions being coupled and fixed to other parts of the electronic device".  However, the cited references are silent on the aforementioned feature "protrusion" as recited in amended claim 1.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one or more protrusions are formed on the first and second metallic materials, the protrusions being coupled and fixed to other parts of the electronic device) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993).
	In addition, the new cited reference Lee US 20090209305 suggests an electronic device includes a guide portion includes is applied to the housing, wherein the guide portion includes protrusions is made of POM, having a lubricant property, is made by insert injection molding;  the protrusions coupled and fixed to other part of electronic device for connect two housings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tang in view of Ikeda and Tanaka by using a guide portion has protrusions to coupled and fixed with other parts as taught by Lee in order to provide more flexibility of nonmetallic material with other parts of electronic device that able to connect two housings.  
  
The Applicant argued applied references in “Applicant Arguments/Remarks Made in an Amendment” page.8, “the cited references are silent on the feature "a power of the laser is 20W" as recited in amended claim 1.”
In response to applicant's argument that Ikeda teaches the power of laser is 4-4000W to form a vertical shaped pattern.  The laser output power 20W inside of the range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761